Citation Nr: 1114927	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for service-connected internal derangement, right knee.

2.  Entitlement to a rating higher than 10 percent for service-connected degenerative joint disease, right knee.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for a lumbar spine disorder, as secondary to service-connected right knee disabilities.

5.  Entitlement to service connection for a left knee disorder, as secondary to service-connected right knee disabilities.

6.  Entitlement to service connection for a right hip disorder, as secondary to service-connected right knee disabilities.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2004, September 2004, and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Atlanta, Georgia.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Board notes that the November 2005 statement of the case (SOC) indicates that the appeals for entitlement to service connection for Hepatitis C and a low back disorder stem from a September 2004 rating decision; however, the Board notes that the Veteran submitted a timely notice of disagreement in March 2004 to the February 2004 rating decision that denied these claims.  As such, these claims are appealed from the February 2004 rating decision.

The issues of entitlement to service connection for erectile dysfunction, an acquired psychiatric disorder, to include posttraumatic stress disorder, and renal disease, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Additionally, the Board notes that at the February 2009 hearing, the Veteran withdrew the issues of entitlement to service connection for a bilateral foot disorder, a right shoulder disorder, bilateral hearing loss, and hypertension.  However, since that time, the Veteran has submitted evidence regarding entitlement to service connection for a right shoulder disorder and hypertension.  Therefore, these issues are also REFERRED to the RO for appropriate action.

In June 2009, the Board remanded these claims for additional development.  Unfortunately, additional development is required, and the issues of entitlement to service connection for a lumbar spine disorder, as secondary to service-connected right knee disabilities, entitlement to service connection for a left knee disorder, as secondary to service-connected right knee disabilities, entitlement to service connection for a right hip disorder, as secondary to service-connected right knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected internal derangement of the right knee is not manifested by ankylosis, severe recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.

2.  The Veteran's service-connected degenerative joint disease of the right knee is not manifested by flexion of the right leg limited to 30 degrees or less and extension is not limited to 15 degrees or more.

3.  The Veteran's Hepatitis C is causally or etiologically related to service.

 
CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2010).   

2.  The criteria for a disability rating higher than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).   

3.  Service connection for Hepatitis C is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2003, August 2005, October 2008, and July 2009, that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was adjudicated subsequently in an August 2010 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A.  Entitlement to a Rating Higher Than 20 Percent for Service-Connected Internal Derangement, Right Knee and Entitlement to a Rating Higher Than 10 Percent for Service-Connected Degenerative Joint Disease, Right Knee

Service connection for internal derangement of the right knee was established in a June 1972 rating decision, at which time a noncompensable rating was assigned, effective January 1972.  It was noted that the Veteran injured his right knee while playing football during service.  A rating of 10 percent was established in an August 1983 rating decision, effective April 1983.  In February 2004, the rating was increased to 20 percent, effective March 2003.  In June 2005, the Veteran requested an increase in his disability rating.  In a May 2007 rating decision, a separate 10 percent rating was assigned for degenerative joint disease of the right knee, based on pain and limitation of flexion motion.  The Veteran asserts his right knee is more severe than what is represented by a 20 percent rating for instability and a 10 percent rating for limitation of motion with degenerative joint disease.

The Veteran was afforded a VA examination in August 2005.  The Veteran reported symptoms of stiffness, pain, and loss of mobility.  He also stated that he cannot stand or walk for prolonged periods and it is difficult to go up stairs.  The Veteran stated that the disability is not incapacitating but that he wears a knee brace.  Examination revealed the Veteran's posture and gait were within normal limits but he required a brace for ambulation because of instability and pain.  The knee joint's general appearance was abnormal on the right side with findings of swelling of the right knee.  There was noted crepitus.  Flexion of the right knee was to 129 degrees, with pain at 129 degrees and extension was to 0 degrees, with no noted pain.  The examiner reported that the right knee was additionally limited by pain.  Drawer test and McMurray's test were within normal limits.  X-rays were also normal. 

The Veteran was afforded a VA examination in December 2006.  The Veteran complained of pain, weakness and falling due to collapse of knee, lack of endurance, locking, and swelling.  The Veteran's posture was within normal limits, his gait was within normal limits, and it was noted that he did not require an assistive device for ambulation.  Examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat abnormal movement, or guarding of movement.  Flexion was to 140 degree, extension to 0 degrees, with 8 degrees of limitation due to lack of endurance, pain and fatigue with pain as the major functional impact.  Anterior and posterior cruciate ligaments stability test was within normal limits as well as the medial and later collateral ligaments stability test.  The medial and lateral meniscus test was within normal limits.  X-rays demonstrated degenerative arthritis changes.  The examiner stated that the Veteran has difficulty with prolonged standing and walking and that his right knee gives out.

The Veteran was afforded a VA examination in April 2007.  It was noted that the Veteran required a brace for ambulation.  Examination revealed the right knee had signs of tenderness, redness, and crepitus.  Range of motion was 60 degrees of flexion with pain at 50 degrees and 0 degrees of extension.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  X-ray findings were within normal limits.

The Veteran was afforded a VA examination in April 2008.  The right knee had tenderness and crepitus.  Range of motion was 140 degrees of flexion, 0 degrees of extension.  This examination is not clear, however, as the examiner noted that the Veteran had "slight subluxation on the right, moderate subluxation on the right, severe subluxation on the right."  See April 2008 VA examination.

The Veteran was afforded a VA examination in November 2008.  There was tenderness of the right knee but no signs of edema, effusion, weakness, redness, heat or guarding of movement.  There was no subluxation.  Range of motion of the knee was 140 degrees of flexion and 0 degrees of extension that was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.

VA outpatient records and private records indicate the Veteran has continually sought treatment for right knee pain.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg.  Here, Diagnostic Codes 5256, 5258, 5262, and 5263 are not applicable because there is no medical evidence of knee ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Although the Veteran has complained of locking and pain, no physician has ever diagnosed the Veteran with dislocated semilunar cartilage.  

The Veteran is currently rated as 20 percent disabled under Diagnostic Code 5257.  Diagnostic Code 5257 rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  A rating of 20 percent is warranted for moderate recurrent subluxation or lateral instability and a rating of 30 percent is warranted for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has stated that his knee has been unstable and has given way on several occasions, causing him to fall.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there was no ligament instability found in any of the VA examinations.  There has been no objective evidence of instability.  As such, the Veteran is not entitled to a severe rating based on instability.  

The Veteran is also receiving a 10 percent rating based on limitation of flexion motion, pain, and arthritis.

Under Diagnostic Code 5260, to receive a 20 percent rating, limitation of flexion of the leg must be to 30 degrees and for a 30 percent rating, flexion must be limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees, 30 percent rating for limitation to 20 degrees, 40 percent rating for limitation to 30 degrees, and 50 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Here, the evidence of record establishes that the Veteran is not entitled to a rating higher than 10 percent based on limitation of motion.  A rating higher than 10 percent is not warranted, as there is no evidence that the flexion of the Veteran's leg was limited to less than 30 degrees, at any time or his extension was limited to 15 degrees.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain and stiffness.  These complaints are well documented in the Veteran's written statements and treatment records.  To receive a 20 rating under Diagnostic Code 5261, limitation of extension must be actually or functionally limited to 15 degrees and for a rating higher than 10 percent under Diagnostic Code 5260, limitation of flexion must be actually or functionally limited to 45 degrees or less.  However, even taking into consideration the painful movement, evidence demonstrates the Veteran's flexion is only limited to 50 degrees, at most, and 0 degrees of extension.  Therefore, even if pain is taken into consideration, a rating higher than 10 percent is not warranted under Diagnostic Codes 5260 or 5261.

As stated previously, rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board notes that the Veteran has been rated for instability as well as arthritis with limitation of motion.  There is no other rating code that would allow a separate and/or increased rating for the Veteran's symptoms.

B.  Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected knee disability are inadequate.  His symptoms fit squarely within the descriptions of the applicable rating codes.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular rating for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his knee disability.  Additionally, there is no evidence of marked interference with employment due to the disability.  During all VA examinations, the Veteran has stated that his knee disability is not incapacitating.  See December 2006 and March 2007 VA examinations.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

II.  Entitlement to Service Connection for Hepatitis C

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Veteran seeks entitlement to service connection for Hepatitis C.  He asserts that he contracted Hepatitis C while in service from receiving jet injector inoculations.  He also testified that he exposed to blood during service on several other occasions.  The Veteran testified that he provided first aid to a friend that was hit by a car during service, during a basketball he was hit in the mouth with an elbow causing a cut to the other person's arm and the Veteran to lose teeth, and he also was exposed to blood when fellow service members ran from gas, cutting themselves in the trees and the Veteran touched the cut soldiers with his hands.

Service treatment records were reviewed.  The Veteran's entrance examination from did not note any symptoms or a diagnosis of Hepatitis C.  There were no symptoms, treatment, or diagnosis of Hepatitis C during service.  The separation examination did not note Hepatitis C.  

According to VA outpatient records, the Veteran was diagnosed with Hepatitis C in August 2003.  

The Veteran was afforded a VA examination in April 2008.  There were no signs of jaundice or liver enlargement.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, and no aortic aneurysm.  A complete blood count was within normal limits.  Liver function testing was abnormal.  A hepatitis panel revealed negative results for Hepatitis A and B, but positive results for Hepatitis C.  The Veteran was diagnosed with Hepatitis C with a likely risk factor of military vaccination.  The examiner stated the Veteran was exposed to a risk factor during military service because of military vaccination and that the Veteran has chronic hepatitis with the most likely etiology of military vaccination.

The Veteran was afforded a VA examination in December 2009.  The Veteran denied any history of IV drug abuse, intranasal cocaine use, body tattoos, body piercings, multiple sexual partners, blood transfusion or needlestick exposures.  The examiner stated that the Veteran was diagnosed with Hepatitis C after his military service in 2003.  The examiner stated that while airgun injection remains a theoretical possibility for transmission, there is no sound scientific data showing evidence of an actual association.  The examiner also did not find a link between extensive dental work the Veteran had in service and Hepatitis C, although it was noted that there is a theoretical possibility for transmission.  The examiner opined that it is less likely as not that the Veteran's Hepatitis C was incurred or related to his military service.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from Hepatitis C, and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board finds that service connection for Hepatitis C is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's Hepatitis C is etiologically related to his military service.  While the December 2009 VA examiner opined that the Veteran's Hepatitis C is not related to his military service, it was noted that airgun injections and dental work remain a theoretical possibility for transmission.  Furthermore, the April 2008 VA examiner stated that the most likely etiology of the Veteran's Hepatitis C was military vaccination.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for Hepatitis C.  


ORDER

Entitlement to a rating higher than 20 percent for internal derangement of the right knee is denied.

Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee is denied.

Service connection for Hepatitis C is granted.


REMAND

The Veteran is seeking entitlement to service connection for a lumbar spine disorder, as secondary to service-connected right knee disabilities and entitlement to service connection for a left knee disorder, as secondary to service-connected right knee disabilities.

The Veteran was afforded a VA examination in December 2009.  The examiner stated that the Veteran had a history of post-service left knee and lumbar spine injuries, and as such, was unable to determine if they were related to his service or to his service-connected right knee.  See December 2009 VA examination.  

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The December 2009 VA examiner did not offer an opinion regarding aggravation.  The Board finds that a remand is necessary to obtain this opinion.

The Veteran is also seeking entitlement to service connection for a right hip disorder, as secondary to service-connected right knee disabilities and for TDIU.  Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2009 BVA Remand, the RO was instructed to issue a statement of the case to the Veteran for the issues of entitlement to service connection for a right hip disorder and entitlement to TDIU.  There is no evidence in the claims folder that these orders were completed.  Because the RO has not granted service connection for these issues and the Veteran has not withdrawn those appeals, a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records.

2.  Obtain an addendum opinion to the December 2009 VA examination.  If necessary, afford the Veteran a VA examination for his lumbar spine and left knee.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed left knee disorder is causally or etiologically related to service, proximately due to or aggravated by his service-connected right knee disabilities; and

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed lumbar spine disorder is causally or etiologically related to service, proximately due to or aggravated by his service-connected right knee disabilities.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

3.  Issue a Statement of the Case on the issues of entitlement to service connection for a right hip disability, to include as secondary to right knee disabilities and for entitlement to TDIU.  Advise the Veteran of the need to timely file a substantive appeal to perfect the appeal.  The appropriate time to respond must be afforded.  If in order, the matter should then be returned to the Board for appellate review.

4.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


